Citation Nr: 0914910	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-05 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for mild degenerative 
changes, left knee, to include associated surgical scars, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondrocalcinosis, 
left knee, postoperative, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for degenerative disc 
disease secondary to service-connected left knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
August 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the case was subsequently 
transferred to the RO in Atlanta, Georgia.

The Board notes that at the time the Veteran filed his claim 
for an increased rating for his left knee, that disability 
was assigned a single 20 percent rating for chondrocalcinosis 
left knee postoperative with mild degenerative changes.  A 
September 2005 statement of the case changed the Veteran's 
left knee rating so that he was assigned two separate 10 
percent ratings, one for chondrocalcinosis of the left knee, 
postoperative, and one for mild degenerative changes of the 
left knee.  The change in how the Veteran is rated for his 
left knee disabilities does not result in any prejudice to 
the Veteran.

The Veteran has continually claimed that he has degenerative 
disc disease as a result of his service-connected left knee 
disabilities. He testified that he did not injure his back 
prior to or during his active military service. The Veteran 
has confined his arguments to secondary service connection; 
therefore, the Board has confined the issue on appeal to 
service connection for degenerative disc disease secondary to 
service-connected left knee disabilities.  

In March 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the Atlanta RO.  
A transcript of that hearing has been associated with the 
claims file.

FINDINGS OF FACT

1.  The Veteran's left knee degenerative changes have been 
manifested by complaints of pain, objective evidence of 
flexion limited to no less than 60 degrees due to pain, and 
extension to 2 to 3 degrees.  

2.  The Veteran's chondrocalcinosis, left knee, 
postoperative, have been manifested by complaints of pain, 
but no locking or effusion.

3.  The Veteran's left knee scars have not been shown to 
exceed  144 square inches; to be painful on examination, 
deep, or unstable; or to cause any limitation of function (to 
include limited motion).

4.  The Veteran's back disability is not etiologically 
related to a service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative changes with limitation of motion and pain, to 
include associated surgical scars, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5010, 5003, 5260, 5261; 4.118, 
Diagnostic Codes (DCs) 7801-7804 (2008).    

2.  The critieria for a rating in excess of 10 percent for 
chondrocalcinosis, left knee, postoperative, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5010, 5003, 5260, 5258, 5259, 
5261(2008).    
  
3.  The Veteran's back disability is not proximately due to 
or the result of his service-connected left knee disability.  
38 C.F.R. § 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 has been recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23353 (Apr. 30, 2008) (effective for claims pending on 
or after May 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

With regard to the Veteran's claim for increased ratings for 
his left knee disabilities, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the DC under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 0 
percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  A Vazquez 
notice letter was mailed to the Veteran in June 2008.

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in September 2003.  He did not 
receive VCAA notice on the fourth or fifth Dingess elements 
until March 2006 and June 2008.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  The September 2003 VCAA 
letter was sent prior to the RO's initial decision, but there 
was a timing deficiency with regard to the March 2006 and 
June 2008 notice letters.  This timing deficiency was cured, 
however, by readjudication of the claims in a November 2008 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs).  In addition, VA examinations were 
provided in September 2003 and September 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

II.  Increased Rating Claims

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods for the disability at 
issue.

Historically, the RO granted service connection for 
chondrocalcinosis of the left knee, and assigned an initial 
10 percent rating under the provisions of 38 C.F.R. § 4.71a, 
DC 5010 and DC 5258 effective April 30, 1997.  The Veteran 
was assigned 100 percent rating from February 1998 due to 
surgery of his left knee.  On April 1, 1998, a 20 percent 
rating was assigned for the Veteran's left knee.  In March 
2003, the Veteran filed a claim for a higher rating for his 
left knee disability.  A September 2005 statement of the case 
changed the Veteran's left knee rating so that he was 
assigned two separate 10 percent ratings, one for 
chondrocalcinosis of the left knee, postoperative, under 
Diagnostic Code 5259 and one for mild degenerative changes of 
the left knee under Diagnostic Code 5010.

Arthritis due to trauma is evaluated pursuant to DC 5010, 
which, in turn provides that such arthritis should be rated 
as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  

Under DC 5003, degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, DCs 5260, 5261.  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
after repeated use and during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

VA's General Counsel has held that separate ratings are also 
available for limitation of flexion and limitation of 
extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

Before the Veteran filed his claim for an increased rating in 
March 2003, the Veteran had a history of left knee surgeries 
and degenerative joint disease.  In February 1998, the 
Veteran underwent left knee surgery.  In May 1999, a 
radiology report stated that the Veteran had mild to moderate 
degenerative joint disease of his left knee.  Again in 
September 2002, the Veteran had left knee surgery.  

In September 2003, the Veteran was afforded a VA fee basis 
examination.  The Veteran reported constant pain, locking of 
the knee and buckling.  He also noted that he takes Ibuprofen 
and Naproxen.

Upon examination, the Veteran's gait was abnormal, as he 
limps on the left side.  He did not require an assistive 
device for ambulation.  The Veteran had two scars on his left 
knee measuring 1 centimeter by 0.1 centimeters and 0.5 
centimeters by 0.5 centimeters.  Left knee flexion was to 60 
degrees with pain at 60 degrees.  Extension was to 0 degrees.  
The examiner noted that range of motion of his left knee is 
limited by pain and pain has the major functional impact.  
Range of motion, however, was not limited by fatigue, 
weakness, lack of endurance or incoordination.  The Drawer 
test of the left knee was within normal limits.  The 
McMurray's test of the left knee is within normal limits.  
There was crepitus of his left knee.  The left knee x-ray 
showed degenerative arthritic changes.  The examiner 
diagnosed the Veteran with chondrocalcinosis of the left knee 
postoperative with mild degenerative changes.  The examiner 
noted that the Veteran had a limited ability to stand or walk 
for extended periods of time.  

The Veteran received physical therapy of his left knee 
following surgery in October 2002.

During the March 2008 hearing, the Veteran testified that his 
knee would give way but that he had never fallen.  He also 
stated that he missed 12 days of work in the last year due to 
his knee disability.  The Veteran also reported difficulty 
going upstairs.  He also testified to having a heat sensation 
in his knee as well as swelling of his knee.  

In September 2009, the Veteran was afforded a VA examination. 
The Veteran reported pain all over the knee front and back 
but mainly in the lateral aspect of the left knee.  He 
reported that it tends to give way.  The examiner noted that 
after close questioning, the Veteran stated that the knee 
feels weak but he has never fallen.  Therefore, the examiner 
concluded that the Veteran did not have "giving way" of his 
left knee.  The Veteran also reported that his knee would 
lock.  The Veteran described getting a cramp in his left 
knee.  He stated that after sitting down, he was able to move 
the knee reasonably well in a few minutes.  The examiner 
opined that this was more of a episode of localized pain 
rather than locking.  The Veteran denied flare-ups.  The 
Veteran reported having two arthroscopic surgeries in 1999 
and 2002 due to meniscal problems.  Current treatment 
included ibuprofen.  The Veteran also used a brace and cane 
and did exercises at home.  The Veteran reported having 
trouble dressing and undressing regarding his left lower 
extremity.  He reported that he could walk several hundred 
yards but had difficulty going downhill because of discomfort 
in his left knee.  

Upon examination, the Veteran walked with a limp and uses a 
cane in his left hand.  The Veteran was also wearing a brace.  
The scars on the Veteran's left knee due arthroscopy were 
noted.  The examiner opined that they were well-healed and 
mobile without any evidence of keloid formation.  Extension 
of the left knee was to 2 to 3 degrees, which is a few 
degrees short of full extension of 0 degrees.  Flexion was to 
100 degrees, showing that the Veteran had lost about 35 
degrees of terminal flexion.  There was some evidence of 
quadriceps wasting.  He had no effusion and had no 
instability in the anteroposterior or mediolateral planes.  
The Veteran had pain from 50 to 100 degrees with flexion and 
with 3 repeated tests.  There was some crepitus in his knees.  
X-rays of the left knee showed mild tricompartmental 
osteoarthritis.  The examiner opined that his left knee had 
worsened over the years.

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that assignment of 
rating in excess of 10 percent for the Veteran's service-
connected left knee degenerative joint disease is not 
warranted.  A rating in excess of 10 for chondrocalcinosis of 
the left knee is not warranted.

The  medical evidence pertinent to the claim for an increased 
rating has demonstrated left knee flexion limited to no less 
than 60 degrees, and extension limited to 2 to 3 degrees.  In 
this regard, on VA fee basis examination in September 2003, 
range of motion of the left knee was from 0 to 60 degrees.  
On VA examination in September 2008, range of motion of the 
left knee was from 2 to 3 degrees to 100 degrees, with pain 
at 50 degrees.  These findings do not warrant assignment of 
even a compensable rating for the left knee under DC 5260 or 
5261, let alone a rating in excess of 10 percent.  This 
evidence also provides no basis for assignment of separate 
ratings for limited flexion and extension.  See VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990 (2004).  

Particularly pertinent to the 38 C.F.R. §§  4.40 and 4.4.45 
and DeLuca factors,  the Board notes that the September 2003 
examiner's finding that the Veteran experienced pain with 
flexion to 60 degrees.  The September 2008 examiner found 
that the Veteran experienced pain at 50 degrees.  There is 
otherwise no medical indication or quantification to the 
extent of any functional loss, in addition to that shown 
objectively, on repeated use or during flare-ups of knee 
pain.  The Veteran stated in the September 2008 examination, 
that he did not have flare-ups.  

The extent to which left knee motion is limited due to pain 
(at flexion to 50 degrees) does not provide a basis does not 
warrant assignment of even a compensable rating under DC 
5260.  Thus, the Board finds that 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca provide no basis for assignment of a rating in 
excess of 10 percent for the left knee degenerative changes 
under DC 5260 or 5261.  There simply is no evidence 
demonstrating or even suggesting greater functional 
impairment due to pain than that shown objectively that would 
warrant an increased rating based on consideration of the 
above-noted authority.  

Given the Veteran's limited-albeit, noncompensable---left 
knee motion, and complaints of painful motion, as discussed 
above, a 10 percent rating for the left knee, the maximum 
rating for a single, major joint, is assignable under DC 
5003.  38 C.F.R. § 4.71a, DC 5003.  The Board points out that 
the 10 percent rating assigned for the left knee in this 
case, is consistent with the provisions of 38 C.F.R. §§ 4.40 
and 4.45, DeLuca, as well as the intention of the rating 
schedule, to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59.  However, no higher rating is assignable.  

The  Board also has considered, alternatively, whether any 
higher rating for the left knee impairment currently under 
consideration is assignable under other diagnostic codes 
under 38 C.F.R. § 4.71a that provide for assigning of more 
than a 10 percent rating.  However, there is no medical 
evidence of ankylosis or malunion or nonunion of the tibia 
and fibula; as such, DCs 5256 and 5262 are not applicable.  

In terms of the Veteran's 10 percent rating for 
chondrocalcinosis of his left knee, the Board finds that a 
rating in excess of 10 percent is not warranted.  The 
September 2008 VA examiner stated that the Veteran did not 
have lateral instability.  Although the Veteran believes that 
his knee gives way, the examiner concluded that the Veteran 
does not having legitimate giving way since he never has 
fallen.  The Veteran instead described weakness in his knee.  
The September 2008 examiner also noted that the Veteran did 
not have locking of his left knee.  Although the Veteran 
believes he had locking of his knee, the examiner found that 
the Veteran had cramps due to his pain but no locking.  
Therefore a higher rating under DCs 5257 (for recurrent 
subluxation or lateral instability) and 5258 (for dislocation 
of semi-lunar cartilage), are not warranted.  Specifically DC 
5258 requires that the Veteran have frequent episodes of 
"locking," pain and effusion into the joint.  Since the 
Veteran does not have "locking" of his knee and there is 
not objective evidence, besides the Veteran's testimony of 
effusion, a higher rating under this diagnostic code is not 
warranted.  
  
Finally, the Board has considered whether a separate rating 
is warranted for associated surgical scarring on the left 
knee.  However,  there is no objective evidence that such 
scarring is deep, unstable, painful on examination, exceeds 
144 square inches, or causes limitation of motion or function 
of the left knee.  In this regard, the Veteran's left knee 
surgical scars have been described a well-healed and mobile.  
Therefore, a separate rating for surgical scarring is not 
warranted.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); 38 C.F.R. § 4.118, DCs 7801-7805.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an increased rating for 
degenerative changes of his left knee or a increased rating 
for chondrocalcinosis under the applicable rating criteria.

For all the foregoing reasons, there is no basis for staged 
rating of the knee disability under consideration, pursuant 
to Hart, and the claim for an increased rating must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule.  The assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  See 38 C.F.R. 3.321(b)(1) (related 
factors include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

In this case, the Veteran's symptoms are contemplated by the 
rating criteria.  There is no showing that the Veteran's 
service-connected disabilities present such an exceptional or 
unusual disability picture so as to warrant the assignment of 
initial ratings on an extraschedular basis.  See 38 C.F.R. § 
3.321.  

The Veteran's schedular evaluations are intended to 
compensate him for considerable time lost from employment 
consistent with those evaluations.  38 C.F.R. § 4.1.  There 
is no evidence of marked interference with employment.  The 
record shows mild interference with employment from his 
service connected knee disabilities but the Veteran also 
reported to the examiners that he did not have flare-ups.  
The evidence also does not show frequent periods of 
hospitalization or other evidence that would render 
impractical the application of the rating schedule. 

In the absence of evidence of exceptional factors for extra-
schedular ratings under 38 C.F.R. § 3.321(b)(1), the Board is 
not required to remand the claims for consideration of 
extraschedular ratings.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Service Connection Claim

Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen; except that VA 
will not concede aggravation unless there is medical 
evidence showing the baseline level of the disability before 
its aggravation by the service connected disability.  
38 C.F.R. § 3.310(b) (2007).  




Analysis

The Veteran contends that service connection is warranted for 
his back disability as secondary to his service-connected 
left knee disability.

The earliest post-service medical evidence of any back 
complaints is a March 2003 physical therapy treatment record 
showing a diagnosis of degenerative disc disease of the lower 
spine.  

A March 2003 private treatment record shows complaints of 
mechanical back pain with forward flexion and sitting for a 
long time.  The Veteran's private physician, Dr. A.M. gave 
the Veteran a physical therapist referral.

In September 2003, the Veteran's treating physical therapist, 
E.C., provided an opinion as to the etiology of his back 
disability.  E.C. stated that the Veteran reported in April 
2003 a long standing history of back pain that had gotten 
progressively worse since this last knee surgery.  E.C. 
opined that there was a relationship between the Veteran's 
back condition and his left knee problems.  E.C. explained 
that the Veteran's severe knee pain caused him to deviate 
from a normal walking pattern and begin to limp which in turn 
produced increased strain to his lower back causing uneven 
forces to travel through his spine.  E.C. further stated that 
because the Veteran had limited tolerance for squatting due 
to left knee pain, he would bend from his trunk and use the 
lower back to lift rather than his left muscles while working 
as a postal employee.  Therefore, E.C. asserted that both the 
Veteran's type of work as well as his current knee problems 
created an environment in which excessive wear and tear is 
placed on the joints of the lower back thus increasing 
degeneration the spine.  Although the private records show 
that the Veteran was also under treatment for a nonservice-
connected right knee disorder, E.C. did not comment on the 
relationship, if any, between such disability and the 
development of a back disorder.

An August 2004 MRI showed bulging discs at multiple levels.

In February 2004, Dr. A.M. noted that the Veteran had 
degenerative changes at L4-L5.  The physician also stated 
that the Veteran had a very large right-sides L4-L5 facet 
joint cyst that possibly could be compressing the neural 
roots at that level of the canal.  The physician clarified 
that the cyst was unrelated to degenerative disc disease of 
the lumbar spine.  The Veteran reported that all of his back 
injuries were due to injuries in the military.

In July 2008, the Veteran's wife submitted a statement 
describing the Veteran's current back disability.  

Also in July 2008, the Veteran's employer submitted a 
statement.  The Veteran's employer stated that he has seen 
the Veteran's performance decline due to his pain.  He also 
described the physical demands of the Veteran's current 
position.  

Pursuant to the June 2008 Board remand, the Veteran was 
afforded a VA examination in September 2008 to determine the 
etiology of the back disability.  The examiner noted that the 
Veteran's employment at the U.S. postal service requires that 
the Veteran load and unload mail, sort out and lift sacks of 
mail weighing up to 70 pounds.  The Veteran reported to the 
examiner that due to his knee and back disabilities, he had 
used all of his sick leave for the year.  The Veteran 
reported that he noticed low back pain three years earlier.  
He took Motrin,  had had two injections into the back over 
the years and did physical therapy at home.  He denied flare-
ups or incapacitating episodes.  The Veteran used a cane but 
does not use a back a brace.  

Upon examination, lumbar spine flexion was to 60 degrees, 
extension was to 20 degrees.  Right and left lateral flexion 
was to 30 degrees.  The examiner noted that he had lost some 
forward flexion of his back.  He was diagnosed with lumbar 
spine spondylolisthesis/spondylolysis with associated 
degenerative disc disease.  The examiner stated that the 
Veteran's occupation, namely loading and unloading trucks and 
moving mail bags around and lifting up to 70 pounds in 
weight, would lead to low back problems that the Veteran has.  
The examiner opined that it was less likely as not that this 
low back problem was caused by or aggravated by his service-
connected left knee problem.  

It is the Board's responsibility to weigh the evidence 
(both favorable and unfavorable) and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Obviously, this responsibility is more 
difficult when, as here, opinions diverge.  And at the same 
time, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, 
though, as explained below, there are legitimate reasons for 
accepting the VA examiner's opinion over physical 
therapist's.  

The VA examiner's conclusion that it is less likely than not 
that his current low back disability was caused by or 
aggravated by his service-connected left knee disability is 
based on a review of the entire claims file, as well as 
treatment records from Dr. A.M. and a physical examination of 
the Veteran.  Moreover, the VA examiner has the requisite 
medical training to render a medical opinion.  It is noted, 
in this regard, that Dr. A.M. did not provide a favorable 
nexus opinion, but merely stated the veteran's belief that 
his service-connected knee led to a back disorder.  
Consequently, the VA physician's opinion is especially 
probative.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996).

For these reasons, the Board finds that the Veteran's back 
disability is not related to his service-connected knee 
disabilities.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

A rating in excess of 10 percent for degenerative changes of 
the left knee, to include associated surgical scars, is 
denied.  

A rating in excess of 10 percent for chondrocalcinosis of the 
left knee, is denied.  

Entitlement to service connection for a back disability as 
secondary to a service-connected left knee disability, is 
denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


